Robert B. Sykes (3180)
Alyson C. McAllister (9886)
C. Peter Sorensen (16728)
SYKES MCALLISTER LAW OFFICES, PLLC
311 South State Street, Suite 240
Salt Lake City, Utah 84111
Telephone (801) 533-0222
bob@sykesmcallisterlaw.com
alyson@sykesmcallisterlaw.com
pete@sykesmcallisterlaw.com
Attorneys for Plaintiff



                  IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF UTAH


                                                  Case No. 1:19-cv-00040-CW
 IN THE MATTER OF
                                                REQUEST TO SUBMIT FOR
       D.M., a minor                                      DECISION
                                            Petition for: 1) Approval of a Minor’s
                                                  Settlement, 2) Appointment
                                              of a Conservator, 3) Permission to
                                              Endorse Settlement Check, and 4)
                                                Authority to Execute a Release

                                                     Judge Clark Waddoups




             Petitioner, pursuant to D.U.Civ.R. 7-3, files this Request to Submit for

Decision on her Petition for: 1) Approval of a Minor’s Settlement, 2) Appointment of a

Conservator, 3) Permission to Endorse Settlement Check, and 4) Authority to Execute a

Release as follows:
              1.     Petitioner filed her Petition for: 1) Approval of a Minor’s Settlement,

2) Appointment of a Conservator, 3) Permission to Endorse Settlement Check, and 4)

Authority to Execute a Release (Doc. 7) on July 16, 2019.

              2.     Counsel for all Defendants in the underlying case filed Davis School

Districts’ Response to Plaintiff’s Petition for Approval of Settlement (Doc. 8) on July 18,

2019, stating no objection.

              3.     No reply is necessary.

              Having been fully briefed, this matter is now at issue and ready to be heard

by the Court. Petitioner does not request a hearing, but is available if the Court would like

one.

              DATED this 18th day of July, 2019.

                                   SYKES MCALLISTER LAW OFFICES, PLLC

                                   /s/ Alyson C. McAllister
                                   Alyson C. McAllister
                                   Attorney for Petitioner




                                              2
